Name: Commission Regulation (EEC) No 3749/90 of 19 December 1990 amending regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcasses
 Type: Regulation
 Subject Matter: agricultural policy;  cooperation policy;  means of agricultural production;  agricultural activity
 Date Published: nan

 Avis juridique important|31990R3749Commission Regulation (EEC) No 3749/90 of 19 December 1990 amending regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcasses Official Journal L 360 , 22/12/1990 P. 0039 - 0039COMMISSION REGULATION (EEC) No 3749/90 of 19 December 1990 amending Regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcases THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), and in particular Article 5 (9) thereof, Having regard to Council Regulation (EEC) No 3901/89 of 12 December 1989 defining lambs fattened as heavy carcases (2), and in particular Article 1 (2) thereof, Whereas Commission Regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcases (3) provided that producers marketing sheep's milk or sheep's milk products who wish to receive the premium for the heavy category as provided for in Article 5 (4) of Regulation (EEC) No 3013/89 must submit an application during a set period within the period 1 November to 31 December preceding the beginning of the marketing year for which it is made; Whereas administrative difficulties in Portugal, in Spain and in Italy have delayed the introduction of national implementing provisions ; whereas by way of derogation for the 1990 and 1991 marketing years in the case of Portugal, and for the 1991 marketing year in the case of Spain and Italy a longer period should be allowed for submission of premium applications by producers; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 Article 3 of Regulation (EEC) No 2814/90 is hereby amended as follows: 1. "31 December 1990" is replaced by "31 January 1991"; 2. the following subparagraph is added: By derogation for the 1991 marketing year the period for submission of premium applications provided for in Articles 1 (1) and 2 (1) shall be: - in Portugal and in Spain : 1 November 1990 to 31 January 1991, - in Italy : 1 November 1990 to 28 February 1991." Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 289, 7.10.1989, p. 1. (2) OJ No L 375, 23.12.1989, p. 4. (3) OJ No L 268, 29.9.1990, p. 35. COMMISSION REGULATION (EEC) No 3750/90 of 19 December 1990 amending for the third time Regulation (EEC) No 3773/89 laying down transitional measures relating to spirituous beverages THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks (1), and in particular Article 17 (1) thereof, Whereas Commission Regulation (EEC) No 3773/89 (2), as last amended by Regulation (EEC) No 3207/90 (3), determined transitional measures for spirituous beverages; Whereas the time limit set for completion of preparation of Community and imported products as specified in Regulation (EEC) No 1576/89 that may go through their first stage of marketing up to 14 December 1991 in a presentation complying with the provisions in force before 15 December 1989 has turned out to be too short and should be extended; Whereas the time limit set in Regulation (EEC) No 3773/89 for adoption of detailed rules as provided for in Articles 4 (8) and 11 (1) of Regulation (EEC) No 1576/89 has turned out to be too short and should be extended ; whereas the Member States should be authorized to apply their national rules in the meantime; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Implementation Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3773/89 is hereby amended as follows: 1. Article 1 (2) is replaced by the following: "2. The first stage of marketing of Community and imported products covered by Regulation (EEC) No 1576/89 preparation of which began before 15 June 1990 and is completed in conformity with the provisions in force before 15 December 1989, as regards bottling before 31 December 1990 and as regards presentation before 31 March 1991, may take place up to 14 December 1991 in a presentation complying with these provisions." 2. In Article 2 (3) the date 31 December 1990 is replaced by 31 March 1991. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 December 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 160, 12.6.1989, p. 1. (2) OJ No L 365, 15.12.1989, p. 48. (3) OJ No L 307, 7.11.1990, p. 11.